Citation Nr: 0005216	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-00 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from April 1975 to February 
1979.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
the 10 percent rating for the veteran's service-connected 
pulmonary sarcoidosis. 


FINDING OF FACT

The veteran's pulmonary sarcoidosis is productive of chronic 
fatigue, shortness of breath, and mild ventilatory 
impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for pulmonary sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 
4.97, Diagnostic Code 6846 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

This veteran contends that his pulmonary disorder has 
increased in severity and as such, his disability merits an 
increased evaluation above the current 10 percent.  A review 
of the record reveals that service connection has been in 
effect since the rating decision dated in September 1980, at 
which time the RO assigned a 10 percent evaluation effective 
from February 10, 1979.  Before the RO at the time of that 
decision were the veteran's service medical records that 
showed symptoms of shortness of breath and x-ray findings 
compatible with sarcoid.  The veteran was hospitalized in 
service and medically discharged with a diagnosis of 
pulmonary sarcoidosis.

VA outpatient records dated in June 1995 for treatment of the 
veteran's pulmonary sarcoidosis reveal complaints of 
increased shortness of breath for a period of several months.  
The assessment was rule out interstitial lung disease versus 
elements of bronchial asthma.  An x-ray conducted at that 
time revealed no enlargement of the hila or mediastinum, lung 
fields were relatively clear, and a discoid-type atelectasis 
was seen in the right upper lobe.  The impression rendered 
was no specific evidence of disease.

During VA examination conducted in September 1995, the 
veteran complained of shortness of breath even after walking 
a short distance, tightness in the chest, chronic fatigue, 
and chronic build-up of mucous.  Objective findings included 
lungs clear to auscultation bilaterally with some difficulty 
with deep inspiration.  The diagnoses rendered were 
sarcoidosis with chronic fatigue and shortness of breath, 
hypersecretion, and daily expectoration of mucous consistent 
with early chronic bronchitis.  

The veteran failed to report for VA examinations scheduled 
for September 1997, October 1998, and May 1999.

Analysis

The issue currently before the Board is whether this veteran 
is entitled to an evaluation in excess of 10 percent for his 
pulmonary sarcoidosis.  As a preliminary matter, this veteran 
has established a well grounded claim based on his assertions 
of increased symptoms associated with his pulmonary disorder.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Pulmonary sarcoidosis currently is rated under Diagnostic 
Code 6846.  38 C.F.R. § 4.97, Diagnostic Code 6846 (1999).  
However, pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
311, (1991), where a law or regulation changes after the 
claim has been filed or reopened before an administrative or 
judicial process has concluded, the version most favorable to 
the veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  In this veteran's 
case, the appeal was ongoing at the time of a change in 
pertinent VA regulations.  Thus, the version most favorable 
to the veteran's claim will be applied.  Id. 

Prior to the amended regulations effective on October 7, 
1996, pulmonary sarcoidosis was rated pursuant to Diagnostic 
Code 6802, pneumoconiosis, unspecified.  38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).  Under Diagnostic Code 6802, an 
evaluation of 30 percent is merited where the symptoms are 
moderate; with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, as confirmed by pulmonary tests.  
Id.  For the next higher rating of 60 percent, symptoms are 
severe; extensive fibrosis, severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  Id.  The 
maximum evaluation of 100 percent is assigned where the 
symptoms are pronounced; with extent of lesions comparable to 
far advanced pulmonary tuberculosis or pulmonary function 
tests confirming a markedly severe degree of ventilatory 
deficit; with dyspnea at rest and other evidence of severe 
impairment of bodily vigor producing total incapacity.  Id.  

Current regulations provide for a zero percent rating where 
there is chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  38 C.F.R. 
§ 4.97, Diagnostic Code 6846.  The next higher rating of 
30 percent is warranted where there is pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  Id.  An 
evaluation of 60 percent is warranted for pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  Id.  The maximum evaluation of 
100 percent is merited for cor pulmonale, or; cardiac 
involvement with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  Id.

In this veteran's case, his pulmonary sarcoidosis does not 
warrant an increased evaluation neither under the former nor 
the amended regulations.  See supra 38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6846 (1999).  Specifically, clinical findings indicated 
in VA outpatient records in June 1995 and those reported 
during the September 1995 VA examination consisted of clear 
lungs bilaterally with some difficulty on deep inspiration.  
The diagnoses rendered were sarcoidosis with chronic fatigue 
and shortness of breath, hypersecretion and daily 
expectoration of mucous consistent with early chronic 
bronchitis.  There is no indication that the veteran has 
considerable pulmonary fibrosis or dyspnea.  38 C.F.R. 
§ 4.97, Diagnostic Code 6802.  Thus, the veteran's disability 
does not warrant the next higher rating under the former 
regulations.  Id.  

Moreover, the veteran has not submitted competent evidence of 
pulmonary involvement with persistent symptoms and 
corticosteroid use.  In this regard, the veteran's pulmonary 
disorder is not productive of impairment to the extent 
required for the next higher rating under the amended 
regulations.  38 C.F.R. § 4.97, Diagnostic Code 6846.  

Furthermore, the Board notes that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in tandem with a claim for increase, 
the claim shall be denied.  Examples of good cause include, 
but are not limited to, illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (1999).

In this case, the veteran failed to report on three different 
occasions for his scheduled VA examinations.  For one of the 
examinations in October 1998, the veteran stated that he was 
ill and unable to report.  However, good cause was not 
demonstrated on the other two occasions.  Moreover, the 
veteran has not attempted to reschedule his examination or 
provide relevant medical evidence otherwise.  The "duty to 
assist" the veteran in the development of the facts 
pertinent to his claim is not a "one-way street," wherein 
the entire burden of such development is placed on VA.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In a case such as this 
one, where additional development is required to establish 
the entitlement to increased benefits, the veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  In such a 
situation, the Board has no alternative but to deny the 
veteran's claim.  

Thus, in light of the clinical findings of record and the 
veteran's apparent disinterest in furthering the development 
of his claim, the veteran's claim is denied.  Overall, the 
evidence of record preponderates against an evaluation in 
excess of the current 10 percent for pulmonary sarcoidosis.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
pulmonary sarcoidosis is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

